Case 1:16-cv-00375-AJT-JFA Document 311-3 Filed 03/25/19 Page 1 of 11 PageID# 16275




                          EXHIBIT 60
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-3
                                    196-7 Filed
                                          Filed03/25/19
                                                04/27/18 Page
                                                         Page22of
                                                               of11
                                                                  11PageID#
                                                                    PageID#16276
                                                                            6312
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-3
                                    196-7 Filed
                                          Filed03/25/19
                                                04/27/18 Page
                                                         Page33of
                                                               of11
                                                                  11PageID#
                                                                    PageID#16277
                                                                            6313
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-3
                                    196-7 Filed
                                          Filed03/25/19
                                                04/27/18 Page
                                                         Page44of
                                                               of11
                                                                  11PageID#
                                                                    PageID#16278
                                                                            6314
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-3
                                    196-7 Filed
                                          Filed03/25/19
                                                04/27/18 Page
                                                         Page55of
                                                               of11
                                                                  11PageID#
                                                                    PageID#16279
                                                                            6315
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-3
                                    196-7 Filed
                                          Filed03/25/19
                                                04/27/18 Page
                                                         Page66of
                                                               of11
                                                                  11PageID#
                                                                    PageID#16280
                                                                            6316
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-3
                                    196-7 Filed
                                          Filed03/25/19
                                                04/27/18 Page
                                                         Page77of
                                                               of11
                                                                  11PageID#
                                                                    PageID#16281
                                                                            6317
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-3
                                    196-7 Filed
                                          Filed03/25/19
                                                04/27/18 Page
                                                         Page88of
                                                               of11
                                                                  11PageID#
                                                                    PageID#16282
                                                                            6318
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-3
                                    196-7 Filed
                                          Filed03/25/19
                                                04/27/18 Page
                                                         Page99of
                                                               of11
                                                                  11PageID#
                                                                    PageID#16283
                                                                            6319
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-3
                                    196-7 Filed
                                          Filed03/25/19
                                                04/27/18 Page
                                                         Page10
                                                              10of
                                                                of11
                                                                   11PageID#
                                                                     PageID#16284
                                                                             6320
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-3
                                    196-7 Filed
                                          Filed03/25/19
                                                04/27/18 Page
                                                         Page11
                                                              11of
                                                                of11
                                                                   11PageID#
                                                                     PageID#16285
                                                                             6321
